SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

648
CA 11-02279
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF BASSET GROUP, INC., BASSET
FAMILY, LLC, CHARLES LISSOW AND LAKESIDE
BUILDERS AND DEVELOPERS, INC.,
PETITIONERS-APPELLANTS,

                      V                                             ORDER

TOWN OF GREECE TOWN BOARD AND 4320 WEST
RIDGE, LLC, RESPONDENTS-RESPONDENTS.


PHILLIPS LYTLE LLP, ROCHESTER (MARK J. MORETTI OF COUNSEL), FOR
PETITIONERS-APPELLANTS.

RAYMOND S. DIRADDO, TOWN ATTORNEY, ROCHESTER, FOR
RESPONDENT-RESPONDENT TOWN OF GREECE TOWN BOARD.

NIXON PEABODY LLP, ROCHESTER (CHRISTOPHER D. THOMAS OF COUNSEL), FOR
RESPONDENT-RESPONDENT 4320 WEST RIDGE, LLC.


     Appeal from a judgment of the Supreme Court, Monroe County
(Harold L. Galloway, J.), entered August 4, 2011. The judgment
declared that the June 15, 2010 resolution of respondent Town of
Greece Town Board does not violate Town Law § 272-a (11) and is not
inconsistent with the Town’s master plan and denied and dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court